Citation Nr: 1107298	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  03-28 934A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to service connection for a cervical spine 
disability, to include as secondary to a service-connected right 
shoulder disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The Veteran served on active duty from July 1974 to July 1978.

This matter comes before the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Indianapolis, Indiana.  In 
December 2006, the Veteran testified at a hearing before the 
undersigned.

In a May 2007 decision, the Board denied the claim of entitlement 
to service connection for a cervical spine disability, as well as 
claims for service connection of a left knee disorder and a left 
shoulder disorder.  A timely appeal of that decision was filed to 
the United States Court of Appeals for Veterans Claims (Court).

While the case was pending at the Court, the VA Office of General 
Counsel and the appellant's attorney (the parties) filed a Joint 
Motion for Remand (JMR), requesting that the Court vacate the 
Board's May 2007 decision and remand the Veteran's claim for 
service connection of a cervical spine disability for further 
development and re-adjudication.  In the JMR the parties also 
moved for dismissal of the claims for service connection of a 
left knee disorder and a left shoulder disorder.  In August 2008, 
the Court granted the joint motion, vacated the Board's December 
2007 decision, dismissed the claims for service connection of a 
left knee disorder and a left shoulder disorder and remanded the 
case to the Board for compliance with directives that were 
specified by the Court.

In April 2009, the Board remanded the claim for additional 
development.  Unfortunately, not all of the directives were 
completed.  As such, another remand is in order.  The Board is 
obligated by law to ensure that the RO complies with its 
directives.  Stegall v. West, 11 Vet. App. 268 (1998).   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.

REMAND

The Veteran contends that he has a cervical spine disability due 
to injury he sustained while in military service and/or due to 
his service-connected right shoulder disability.  
A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
Additionally, when aggravation of a Veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, the Veteran shall be compensated for 
the degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 
439 (1995). 38 C.F.R. § 3.310.

In written arguments dated in February 2011, the Veteran's 
representative indicated that the VA examiner in June 2009 did 
not specifically address the Veteran's claim of secondary service 
connection.  In order to ensure that all aspects of the case have 
been adequately addressed, supplemental opinion is needed.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the June 2009 examiner or, if 
such examiner is no longer available, other 
appropriate medical personnel to provide a 
supplemental medical opinion as to whether 
the Veteran's current cervical spine 
disability was caused or aggravated by his 
service-connected right shoulder disability.  
The examiner should review the Veteran's 
claims file in conjunction with rendering the 
opinions, giving particular attention to his 
service treatment records, lay assertions, 
and the pertinent private medical evidence.  
Based on such review, the examiner should 
provide an opinion as to whether it is (a) at 
least as likely as not (50 percent or 
better probability) that the Veteran's 
cervical spine disability is caused by or (b) 
aggravated by his service-connected right 
shoulder disability.  The examiner must 
explain the rationale for all opinions given.



The examiner should answer each question 
separately and clearly.  The examiner is 
informed that the term "at least as likely 
as not" does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
certain conclusion is so evenly divided that 
it is as medically sound to find in favor of 
such a conclusion as it is to find against 
it.  Aggravation is defined for legal 
purposes as a worsening of the underlying 
condition versus a temporary flare-up of 
symptoms.

2.  Re-adjudicate the claim with 
consideration of all relevant evidence.  If 
it remains denied, issue a supplemental 
statement of the case and give the Veteran 
and his representative the opportunity to 
respond.  The case should then be returned to 
the Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

